UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10–Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53208 SINO GREEN LAND CORPORATION (Exact Name of Registrant as Specified in Its Charter) Nevada 54-0484915 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 2711A, 27/F, Exchange Tower, 33 Wang Chiu Road, Kowloon Bay, Kowloon, Hong Kong People's Republic of China (Address of principal executive offices, Zip Code) +852-3104-0598 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo o The number of shares outstanding of each of the issuer's classes of common stock, as of May 13, 2011 is as follows: Class of Securities Shares Outstanding Common Stock, $0.001 par value TABLE OF CONTENTS PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 2 Consolidated Unaudited Balance Sheets as of March 31, 2011 and December 31, 2010 2 Unaudited Consolidated Statements of Income and Other Comprehensive Income for the Three Months Ended March 31, 2011 and 2010 3 Unaudited Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011and 2010 4 Notes to Unaudited Consolidated Financial Statements 5 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 29 ITEM 4. CONTROLS AND PROCEDURES 29 PART II OTHER INFORMATION ITEM 6. EXHIBITS. 30 1 SINO GREEN LAND CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS UNAUDITED MARCH 31, 2011 DECEMBER 31, 2010 ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net Inventories Advances-current portion - Other current assets Total Current Assets Property and Equipment, net Intangible Assets, net Deposit Advances Long-term Prepayments Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Advances from customers - Due to related parties Shares to be issued as stock compensation Shares to be issued Derivative liability Total Current Liabilities Shareholders' Equity Preferred stock, par value $.001 per share, 20,000,000 shares authorized, of which 2,000,000 shares are designated as series A convertible preferred stock, with 1,259,858 and 1,409,858 shares outstanding on March 31, 2011 and December 31, 2010, respectively Common stock, $0.001 par value, 780,000,000 shares authorized, 213,512,924 and 157,793,840 issued and outstanding as of March 31, 2011 and December 31, 2010, respectively Additional paid in capital Other comprehensive income Retained earnings Total shareholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are integral part of these unaudited consolidated financial statements. 2 SINO GREEN LAND CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) THREE MONTHS ENDED MARCH 31, Restated Sales $ $ Cost of goods sold Gross profit Operating expenses Selling expenses General and administrative expenses Salary and Wages Stock Compensation Total operating expenses Operating income Other income(expense) Interest income (expense) Change in derivative liability Others, net Total other income (expense) Net income Deemed preferred stock dividend - Net income applicable to common stockholders Comprehensive income: Net income Other comprehensive income (loss) Foreign currencytranslation gain (loss) Comprehensive income $ $ Net income per share Basic $ $ Diluted $ $ Weighted average number of shares outstanding Basic Diluted The accompanying notes are integral part of these unaudited consolidated financial statements. 3 SINO GREEN LAND CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) MARCH 31, Restated Cash flows from operating activities Net income $ $ ) Adjustments to reconcile net income to net cash used in operating activities Depreciation Amortization Change in derivative liability ) Stock compensation Decrease / (Increase) in current assets Accounts receivable ) Other receivable ) Inventories ) Other current assets ) Deposit ) Advances - ) Long-term prepaid expense ) Increase (decrease) in current liabilities Accounts payable and accrued expense ) ) Advances from customer ) Tax payables Other payables Net cash used in operating activities ) Cash flows from investing activities Acquisition of property and equipment ) Acquisition of intangible assets ) Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from sale of preferred stock, warrants and options,net of offering costs Proceeds from sale of common stock and warrants, net of offering cost Proceeds from loan from related parties ) ) Net cash provided by financing activities Effect of exchange rate change on cash and cash equivalents Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning balance Cash and cash equivalents, ending balance $ $ Supplement disclosure of cash flow information Interest expense paid $
